Title: To George Washington from Colonel Elias Dayton, 10 July 1777
From: Dayton, Elias
To: Washington, George



Sir,
Eliz. Town [N.J.] July 10. 1777

A Schooner just now arived here from New York for the family & goods of Doctor Peterson. It appears from a paper shewed me by Mrs Peterson that on the 22d of May liberty was granted to remove within one week from that time. He however delayed the matter & appeared undetermined till lately when he went to New York hardly in a fair way, & has now sent for his family. Altho’ neither he nor his family are of any use to the state Yet I did not think myself at liberty to permit the removal without your excellencys renewed licence as the other ⟨is⟩ obsolate.
The troops designed for the present expedition are all embarked, but their destination is a profund secret both in New York & the Army. Genl Howe said yesterday in New York if the shirt on his back knew their destination he would throw it in the fire. I expect they will sail to morrow if wind & weather favours. They leave a strong party of some thousands on Statten Islan which they are fortifying, and from whence they will probably make excursions to collect Forage for themselves or to destroy ours. If a proper person is sent with a good Glass to the Top of the Mountain on the road from Cooks Bridge to New Ark, they may observe the first motion of the fleet & give the earliest intelligence. With all due respect and esteem, Your Excellency most obedt & very huml. sert

Elias D⟨ayton⟩

